DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election with traverse of Group I (claims 1-10) and Species 4 (fig. 2A) in the reply filed on 11/08/2021 is acknowledged.
The Applicant traverses on the ground(s) that:
On p. 8-9 of the Remarks, “The Office Action restricted Group I and II as allegedly directed to a combination and subcombination. See Office Action, pp. 2-3. The M.P.E.P. states "where a combination as claimed requires the details of a subcombination as separately claimed, there is usually no evidence that combination ABsp is patentable without the details of Bsp." See M.P.E.P.  806.05(c)(I). In this case, claim 11 includes the recitations of claim 1, and further includes power conversion circuitry. Accordingly, restriction between claims 1 and 11 (Groups I and II) is not proper, and withdrawal of the restriction is requested. 
The Office Action restricted Group I and III as allegedly directed to a process and apparatus for its practice. See Office Action, pp. 2-3. According to the M.P.E.P., a process and apparatus for its practice can be shown to be distinct inventions if "either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process." See M.P.E.P. 806.05(e). The Office Action alleged that the process of claim 19 can be practiced by "another and materially different apparatus, such as an apparatus that does not include a second input device, or indicator." See Office Action, pp. 3-4. However, since the M.P.E.P. requires evaluation of the process as claimed and the apparatus as claimed, and claim 1 does not recite "a second input device, or indicator" that would distinguish from the recitations of claim 19, this rationale does not support a restriction under M.P.E.P. 806.05(e).  For at least the foregoing reasons, the restrictions are not supported, and withdrawal of the restrictions between Group I and II and between Group I and III is required. 
The applicant further traverses the Species restrictions. The M.P.E.P. states "Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive." See M.P.E.P. 806.04(f). However, as disclosed in the specification, FIGS. 2A, 2B, and 9 are clearly not mutually exclusive of FIGS. 1A, 1B, or 1C. For example, FIG. 2A can be the same embodiment as any of FIGS. 1A, 1B, and 1C. See e.g., US2019/0351501, ¶1/[0047], [0089]. Accordingly, the Species restrictions must be withdrawn. 
For at least the foregoing reasons, the applicant requests withdrawal of the restriction requirement and favorable examination on all pending claims. 
Examiner’s Response:
Since amendments made to the claims and applicant’ arguments on p. 8-9 are found persuasive, the restriction requirement is withdrawn. Claims 1-20 will be examined. 
The status of the 11/08/2021 claims, is as follows: Claims 1, 4-5, 11, and 14-15 have been amended; and claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 12/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a first input device configured to”
“device” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a first input device" has been described in originally-filed specification in para. 0055 as a wire feed speed adjustment knob 224 that enables the adjustment of wire feed speed output by a wire feeder 104. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoener (US 20160271717)
Regarding Claim 19, Knoener discloses a method, comprising: 
receiving, via a first button (welding process selector 40), a selection of a welding process (welding process) from a sequence of welding processes (para. 0019); 
receiving, via a second button (welding process selector 40), a selection of an electrode wire type (electrode material type) from a sequence of electrode wire types (steel, aluminum etc) (para. 0019); 
electrode diameter adjustor 46), a selection of an electrode wire size (electrode diameter) from a sequence of electrode wire sizes (para. 0018); 
receiving, via a fourth button (welding process selector 40), a selection of a shielding gas composition (gas type) from a sequence of shielding gas compositions (para. 0019); 
receiving, via an input device (wire feed speed adjustment dial 42), a selection of a wire feed speed (wire feed speed) (para. 0020); 
based on the selected wire feed speed (wire feed speed), selecting, via control circuitry (control circuitry 30), a voltage (voltage) based on a relationship between the wire feed speed (wire feed speed) and the voltage (voltage) (“automatically adjust…voltage” when welding system is in auto mode, para. 0025), the relationship based on the electrode wire size (“based on the electrode diameter selected, para. 0025) (it is noted US 20070181553 to Stanzel, which is incorporated by reference, discloses a relationship between wire-feed speed and voltage level to facilitate easy adjustment of the two parameters during welding, see abstract); and
controlling, via the control circuitry (control circuitry 30), at least one of an output of power conversion circuitry based on the selected voltage (selected voltage) (para. 0026). 

    PNG
    media_image1.png
    436
    736
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Knoener (US 20160271717))]


Regarding Claim 20, Knoener discloses the method further comprising:
determining, via the control circuitry (control circuitry 30), a workpiece thickness (material thickness) corresponding to the selected wire feed speed (wire feed speed) in response to the selection of the wire feed speed (para. 0026, and 0028); and
displaying the workpiece thickness on a display device (display screen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knoener (US 20160271717) in view of Albrecht (US 20170036288)
Regarding Claim 1, Knoener discloses a welding equipment interface (user interface 38; fig. 2), comprising: 
a first button (welding process selector 40 to set welding process) (para. 0019), a second button (welding process selector 40 to set material of welding electrode) (para. 0019), a third button (electrode diameter adjustor 46), and a fourth button (welding process selector 40 to set gas type, para. 0019); 
a first input device (wire feed speed adjustment dial 44) configured to adjust a wire feed speed (para. 0017); 
welding process selector 40), select by a user an electrode wire type (material of welding electrode) (para. 0019); 
in response to an input from the fourth button (welding process selector 40), select by a user a shielding gas composition (gas type) (para. 0019); and 
control circuitry (control circuitry 30; fig. 1) configured to: 
in response to an input from the first button (a first parameter indicator 50), select a welding process of power conversion circuitry based on a sequence of welding processes (“automatically adjust one or more of the welding process”, para. 0019, and 0026); 
in response to an input from the third button (second parameter indicator 56), select an electrode wire size (electrode diameter) based on a sequence of electrode wire sizes (“automatically adjust… electrode diameter” that are stored in “best mode” stored in the member 34 of the control circuitry 30) (para. 0026); 
in response to input from the first input device (wire feed speed adjustment dial 42), select a wire feed speed (wire feed speed) (“automatically adjust… wire feed speed”, para. 0026, and 0020); 
based on the selected wire feed speed (wire feed speed), automatically select a voltage (voltage) based on a relationship between the wire feed speed and the voltage (“automatically adjust…voltage” when welding system is in auto mode, para. 0025), the relationship based on the electrode wire size (“based on the electrode diameter selected”, para. 0025) (it is noted US 20070181553 to Stanzel, which is incorporated by reference, discloses a relationship between wire-feed speed and voltage level to facilitate easy adjustment of the two parameters during welding, see abstract); and 
(capabilities) based on the selected voltage (selected voltage) (para. 0026, lines 1-5, and para. 0013). 
[AltContent: textbox (Prior Art
Knoener (US 20160271717))]
    PNG
    media_image1.png
    436
    736
    media_image1.png
    Greyscale



Knoener does not disclose the control circuitry configured to:
in response to an input from the second button, select an electrode wire type based on a sequence of electrode wire types; and
in response to an input from the fourth button, select a shielding gas composition from a sequence of shielding gas compositions. 
However, Albrecht discloses a welding equipment interface (GUI 50; fig. 2) comprising:
in response to an input from a second button (wire type 78), select an electrode wire type (wire type 78) based on a sequence of electrode wire types (“the weld variables determined by the welder interface 11 may include wire parameters (e.g. wire type 78…” and “welder interface 11 may utilize information (e.g. reference data) from a welding procedure specification (WPS), a look-up table, or a neural network, or any combination thereof, to determine the advised weld process and the weld variables”, para. 0052) (it is noted when the controller 35 detects no input from the wire type 78, the GUI 50 determines the wire type that is suitable for welding) ; and
in response to an input from a fourth button (gas type 82), select a shielding gas composition (gas type) from a sequence of shielding gas compositions (“the weld variables determined by the welder interface 11 may include… gas type 82” and “welder interface 11 may utilize information (e.g. reference data) from a welding procedure specification (WPS), a look-up table, or a neural network, or any combination thereof, to determine the advised weld process and the weld variables”, para. 0052) (it is noted when the controller 35 detects no input from the gas type 82, the GUI 50 determines the gas type that is suitable for welding).
[AltContent: textbox (Prior Art
Albrecht (US 20170036288))]
    PNG
    media_image2.png
    451
    606
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuitry of Knoener (para. 0020).  

Regarding Claim 2, Knoener discloses the welding equipment interface (user interface 38; fig. 2), wherein the first button (welding process selector 40 to set welding process), the second button (welding process selector 40 to set material of welding electrode), the third button (electrode diameter adjustor 46), and the fourth button (welding process selector 40 to set gas type) comprise software buttons implemented on a display (touch screens) (para. 0017, lines 1-5, and para. 0019).-2- U.S. Application Serial No. 16/417,425 Response to Office Action dated September 21, 2021  

Regarding Claim 3, Knoener discloses the welding equipment interface (user interface 38; fig. 2), further comprising a display (display screen, para. 0028), the control circuitry (control circuitry 30) configured to: 
in response to the input from the first button (welding process selector 40), output an indication of the welding process (welding process) via the display (display screen) (para. 0028); 
in response to an input from the second button (welding process selector 40) , output an indication of the electrode wire type (material of welding electrode) via the display (display screen) (para. 0028); 
electrode diameter adjustor 46), output an indication of the electrode wire size (electrode diameter) via the display (display screen) (para. 0028); and 
in response to an input from the fourth button (welding process selector 40), output an indication of the shielding gas composition (gas type) via the display (display screen) (para. 0028).  

Regarding Claim 4, Knoener discloses the welding equipment interface (user interface 38; fig. 2), wherein the control circuitry (control circuitry 30) is configured to select a welding program (“best mode” determined by an algorithm) based on the welding process (welding process), the electrode wire type (material of welding electrode), the electrode wire size (electrode diameter), and the shielding gas composition (gas type) (para. 0026).
  
Regarding Claim 5, Knoener discloses the welding equipment interface (user interface 38; fig. 2), wherein the control circuitry (control circuitry 30) is configured to, in response to an input from a fifth button (second parameter indicator 52), display the selected voltage (voltage) (para. 0020, and 0028).  

Regarding Claim 6, Knoener discloses the welding equipment interface (user interface 38; fig. 2), further comprising power conversion circuitry configured to convert input power (AC power) to welding power (DC power) based on the voltage (voltage), the control circuitry 30) configured to control the power conversion circuitry (para. 0013, and 0026).

Regarding Claim 7, Knoener discloses the welding equipment interface (user interface 38; fig. 2), further comprising the wire feeder (wire feeder 20) configured to feed an electrode wire (electrode) based on the wire feed speed (para. 0007).
-3- U.S. Application Serial No. 16/417,425 Response to Office Action dated September 21, 2021    
Regarding Claim 8, Knoener discloses the welding equipment interface (user interface 38; fig. 2), further comprising a second input device (voltage adjustment dial 42), the control circuitry (control circuitry 30) configured to modify the voltage (voltage) based on an input to the second input device (voltage adjustment dial 42) (para. 0020).  

Regarding Claim 9, Knoener discloses the welding equipment interface (user interface 38; fig. 2), further comprising an indicator (indicator 60) configured to output an indication of whether the voltage (voltage) is within a voltage range, higher than the voltage range, or lower than the voltage range (para. 0027), the control circuitry (control circuitry 30) configured to determine the voltage range based on the wire feed speed selected via the second input device (voltage adjustment dial 42) (para. 0026-0027) (it is noted when in the auto-mode, the control circuitry 30 determines the voltage based the selected feed speed and the voltage is automatically adjusted using the voltage adjustment dial 42). 

Regarding Claim 10, Knoener discloses the welding equipment interface (user interface 38; fig. 2), further comprising a display (display screen), the control circuitry control circuitry 30) configured to determine a material thickness (material thickness) corresponding to the wire feed speed (wire feed speed) selected via the first input device (wire feed speed adjustment dial 44) and to display the material thickness on the display (para. 0026, and 0028). 

Regarding Claim 11, Knoener discloses a welding-type power supply (welding system 10), comprising: 
power conversion circuitry configured to convert input power (AC power) to welding power (DC power) based on an output voltage (voltage) (para. 0026, lines 1-5, and para. 0013); 
a first button (welding process selector 40 to set welding process) (para. 0019), a second button (welding process selector 40 to set material of welding electrode) (para. 0019), a third button (electrode diameter adjustor 46), and a fourth button (welding process selector 40 to set gas type, para. 0019); 
a first input device (wire feed speed adjustment dial 42) configured to adjust a wire feed speed (wire feed speed) (para. 0020); 
in response to an input from the second button (welding process selector 40) provided by a user, select the electrode wire type (material of welding electrode) based on a sequence of electrode wire types (para. 0019); 
in response to an input from the fourth button (welding process selector 40) provided by a user, select the shielding gas composition (gas type) from a sequence of shielding gas compositions (para. 0019);-4- U.S. Application Serial No. 16/417,425and 
control circuitry (control circuitry 30) configured to:
welding process selector 40), select the welding process (welding process) of power conversion circuitry based on a sequence of welding processes (“automatically adjust one or more of the welding process”, para. 0026, lines 8-15); 
in response to an input from the third button (electrode diameter adjustor 46), select the electrode wire size (electrode diameter) based on a sequence of electrode wire sizes (“automatically adjust… electrode diameter” that are stored in “best mode” stored in the member 34 of the control circuitry 30, para. 0018, and para. 0026); 
in response to input from the first input device (wire feed speed adjustment dial 42), select a wire feed speed (wire feed speed) (“automatically adjust… wire feed speed”, para. 0026, and 0020);
based on the selected wire feed speed (wire feed speed), automatically select a voltage (voltage) based on a relationship between the wire feed speed and the voltage (“automatically adjust…voltage” when welding system is in auto mode, para. 0025), the relationship based on the electrode wire size (“based on the electrode diameter selected”, para. 0025) (it is noted US 20070181553 to Stanzel, which is incorporated by reference, discloses a relationship between wire-feed speed and voltage level to facilitate easy adjustment of the two parameters during welding, see abstract); and 
control at least one of an output of power conversion circuitry (capabilities) based on the selected voltage (selected voltage) (para. 0026).  
[AltContent: textbox (Prior Art
Knoener (US 20160271717))]
    PNG
    media_image1.png
    436
    736
    media_image1.png
    Greyscale



Knoener does not disclose the control circuitry configured to:
in response to an input from the second button, select an electrode wire type based on a sequence of electrode wire types; and
in response to an input from the fourth button, select a shielding gas composition from a sequence of shielding gas compositions. 
However, Albrecht discloses a welding equipment interface (GUI 50; fig. 2) comprising:
in response to an input from a second button (wire type 78), select an electrode wire type (wire type 78) based on a sequence of electrode wire types (“the weld variables determined by the welder interface 11 may include wire parameters (e.g. wire type 78…” and “welder interface 11 may utilize information (e.g. reference data) from a welding procedure specification (WPS), a look-up table, or a neural network, or any combination thereof, to determine the advised weld process and the weld variables”, para. 0052) (it is noted when the controller 35 detects no input from the wire type 78, the GUI 50 determines the wire type that is suitable for welding) ; and
in response to an input from a fourth button (gas type 82), select a shielding gas composition (gas type) from a sequence of shielding gas compositions (“the weld variables determined by the welder interface 11 may include… gas type 82” and “welder interface 11 may utilize information (e.g. reference data) from a welding procedure specification (WPS), a look-up table, or a neural network, or any combination thereof, to determine the advised weld process and the weld variables”, para. 0052) (it is noted when the controller 35 detects no input from the gas type 82, the GUI 50 determines the gas type that is suitable for welding).
[AltContent: textbox (Prior Art
Albrecht (US 20170036288))]
    PNG
    media_image2.png
    451
    606
    media_image2.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuitry of Knoener to automatically select the electrode wire size and the shielding gas composition based para. 0020).    

Regarding Claim 12, Knoener discloses the welding-type power supply (welding system 10), wherein the first button (welding process selector 40 to set welding process), the second button (welding process selector 40 to set material of welding electrode), the third button (electrode diameter adjustor 46), and the fourth button (welding process selector 40 to set gas type) comprise software buttons implemented on a display (touch screens) (para. 0017, lines 1-5, and para. 0019). Response to Office Action dated September 21, 2021

Regarding Claim 13, Knoener discloses the welding-type power supply (welding system 10), further comprising a display (display screen, para. 0028), the control circuitry (control circuitry 30) configured to: 
in response to the input from the first button (welding process selector 40), output an indication of the welding process (welding process) via the display (display screen) (para. 0028); 
in response to an input from the second button (welding process selector 40) , output an indication of the electrode wire type (material of welding electrode) via the display (display screen) (para. 0028); 
in response to an input from the third button (electrode diameter adjustor 46), output an indication of the electrode wire size (electrode diameter) via the display (display screen) (para. 0028); and 
welding process selector 40), output an indication of the shielding gas composition (gas type) via the display (display screen) (para. 0028).  

Regarding Claim 14, Knoener discloses the welding-type power supply (welding system 10), wherein the control circuitry (control circuitry 30) is configured to select a welding program (“best mode” determined by an algorithm) based on the welding process (welding process), the electrode wire type (material of welding electrode), the electrode wire size (electrode diameter), and the shielding gas composition (gas type) (para. 0026).

Regarding Claim 15, Knoener discloses the welding-type power supply (welding system 10), wherein the control circuitry (control circuitry 30) is configured to, in response to an input from a fifth button (second parameter indicator 52), display the selected voltage (voltage) (para. 0020, and 0028).  

Regarding Claim 16, Knoener discloses the welding-type power supply (welding system 10), further comprising the wire feeder (wire feeder 20) configured to feed an electrode wire (electrode) based on the wire feed speed (para. 0007).

Regarding Claim 17, Knoener discloses the welding-type power supply (welding system 10), further comprising a second input device (voltage adjustment dial 42), the control circuitry (control circuitry 30) configured to modify the voltage (voltage) based on an input to the second input device (voltage adjustment dial 42) (para. 0020).  

Regarding Claim 18, Knoener discloses the welding-type power supply (welding system 10), further comprising an indicator (indicator 60) configured to output an indication of whether the voltage (voltage) is within a voltage range, higher than the voltage range, or lower than the voltage range (para. 0027), the control circuitry (control circuitry 30) configured to determine the voltage range based on the wire feed speed selected via the second input device (voltage adjustment dial 42) (para. 0026-0027) (it is noted when in the auto-mode, the control circuitry 30 determines the voltage based the selected feed speed and the voltage is automatically adjusted using the voltage adjustment dial 42). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knoener (US 20120241429), “Method for Setting Welding Parameters”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761